 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 435 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mrs. Lowey (for herself, Mr. McNulty, Mr. Allen, Mr. Moran of Virginia, Mr. Hinchey, Mr. Langevin, Mr. Meehan, and Ms. McCollum) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Celiac Awareness Month, and for other purposes. 
 
Whereas celiac disease, or gluten intolerance, is a genetic autoimmune disease that affects 1 of every 133 people in the United States; 
Whereas research indicates that there are approximately 2,500,000 people with celiac disease in the United States, yet only approximately 80,000 of those have been diagnosed; 
Whereas approximately 1 in 22 first-degree relatives of people diagnosed with celiac disease will also be diagnosed with celiac disease; 
Whereas the average timeframe for diagnosing celiac disease in the United States is 11 years from the original onset of symptoms; 
Whereas celiac disease affects equal percentages of men and women; 
Whereas celiac disease may have severe and varied detrimental effects on the body, and the healthcare costs associated with celiac disease are unknown; 
Whereas people with celiac disease tend to have other autoimmune diseases as well; 
Whereas the only known treatment for celiac disease is strict adherence to a gluten-free diet; 
Whereas increased recognition and awareness of celiac disease will have a significant positive impact on the quality of life of people with celiac disease; 
Whereas the National Institute of Health will convene a Consensus Development Conference on Celiac Disease in June 2004 to assess the diagnosis, prevalence, symptoms, long-term consequences, and management of celiac disease, and to provide recommendations for future research on celiac disease; 
Whereas the Celiac Disease Foundation has designated May as National Celiac Awareness Month; and 
Whereas the Italian Celiac Association has designated May 9 as World Celiac Day, and Argentina has designated May as Celiac Awareness Month: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of National Celiac Awareness Month; 
(2)should work with health care providers and celiac disease advocacy and education organizations to encourage screening and early detection of celiac disease; and 
(3)should increase Federal funding for celiac disease research. 
 
